Dear Dr. Mallory:
At your request, we have reviewed the Department's Fiscal year 1986 Application for Federal Assistance under Title I of the Elementary and Secondary Education Act of 1965, as amended by the Education Consolidation and Improvement Act of 1981, for the provision of educational services to educationally deprived children of migratory agricultural workers and fishermen.
We have considered relevant provisions of the Elementary and Secondary Education Act of 1965, as amended, including the regulations thereunder, as well as Art. III, § 38(a), Mo. Const. (1945), and § 161.092, RSMo 1978.
This letter constitutes our official certification that the Missouri Department of Elementary and Secondary Education has the authority under state law to perform the duties and functions of a "State educational agency" as defined in Title I of P.L. 89-10, as amended (20 U.S.C. § 244(7)), including those arising from the assurances set forth in the application.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General